 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Wayne Harper
 7
 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:16-cr-211-GMN-NJK
11
                   Plaintiff,                               DEFENDANT’S UNOPPOSED
12                                                          MOTION TO CORRECT
            v.
13                                                          TECHNICAL ERROR IN
     WAYNE HARPER,                                          JUDGMENT PURSUANT TO FED.
14                                                          R. CRIM. P. 35
                   Defendant.                               (Expedited treatment requested)
15
16
            Certification: This motion is timely filed.
17
            The defendant, WAYNE HARPER, by and through his attorney of record, Brian Pugh,
18
     Assistant Federal Public Defender, submits this unopposed motion to correct a technical error
19
     in the judgment for consideration by the Court.
20
            DATED this 24th day of April 2019.
21
                                                       RENE L. VALLADARES
22                                                     Federal Public Defender
23
                                               By: /s/ Brian Pugh
24                                                 BRIAN PUGH
                                                   Assistant Federal Public Defender
25
26
 1                MOTION TO CORRECT TECHNICAL ERROR IN JUDGMENT

 2          On April 11, 2019, Mr. Harper appeared before this Court for sentencing. ECF No. 72.
 3   This Court sentenced Mr. Harper to five years of probation. ECF No. 73. At the time of
 4   sentencing, Probation and the Government recommended that one of Mr. Harper’s conditions
 5   of probation be drug testing. However, based upon the three decades that have passed since
 6   Mr. Harper’s last arrest for a drug related offense and the twelve years since he last used, this
 7   Court did not impose a drug testing condition.
 8          The judgment in this case does not include a drug-testing special condition of probation.
 9   See ECF No. 73 at 4. However, Mandatory Condition 3 states the following:
10          You must refrain from any unlawful use of a controlled substance. You must
            submit to one drug test within 15 days of placement on probation and at least
11          two periodic drug tests thereafter, as determined by the court, not to exceed
            104 tests annually.
12                 □       The above drug testing condition is suspended, based on the
                           court's determination that you pose a low risk of future
13                         substance abuse. (check if applicable)
14   ECF No. 73 at 2. On Mr. Harper’s judgment, the box suspending the drug testing condition is
15   not checked. Id. Mr. Harper now requests that this Court amend the judgment by checking the
16   box that would suspend the drug testing condition.
17          Rule 35 authorizes the Court to correct a sentence within 14 days after sentencing to
18   correct an error that resulted from an “arithmetic, technical, or other clear error.” Fed. R. Crim.
19   P. 35(a). On the date of sentencing, it was this Court’s intent that Mr. Harper not be subject to
20   drug testing. Mr. Harper requests that this Court amend the judgment to reflect this Court’s
21   intention.
22          The undersigned has consulted with the assigned AUSA on this case and he stated that
23   the government does not object to Mr. Harper’s proposed correction to the judgment.
24          Mr. Harper requests expedited treatment of this motion because 12 days have passed
25   since his sentencing.
26
                                                       2
 1                                        CONCLUSION
 2          Mr. Harper respectfully requests that this Court correct the judgment by checking the
 3   box under mandatory condition 3 thereby suspending the drug testing condition of probation.
 4          Dated this 24th day of April 2019.
 5                                                 Respectfully submitted,
 6                                                 RENE L. VALLADARES
                                                   Federal Public Defender
 7
 8                                           By: /s/ Brian Pugh
                                                 BRIAN PUGH
 9                                               Assistant Federal Public Defender
10
11
12                                               ORDER
13          IT IS HEREBY ORDERED that the above Unopposed Motion to Correct Technical
14   Error in Judgment Pursuant to Federal Rule of Criminal Procedure 35, (ECF No. 75), filed by

15   Defendant Harper is GRANTED. The judgment shall be corrected accordingly.

16                25 day of April, 2019.
     DATED this _____
17
                                                         __________________________________
18                                                       Gloria M. Navarro, Chief Judge
                                                         UNITED STATES DISTRICT COURT
19
20
21
22
23
24
25
26
                                                   3
 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to
 4   serve papers.
 5          That on April 24, 2019, she served an electronic copy of the above and foregoing
 6   DEFENDANT’S UNOPPOSED MOTION TO CORRECT TECHNICAL ERROR IN
 7   JUDGMENT PURSUANT TO FED. R. CRIM. P. 35 (Expedited Treatment Requested)
 8   by electronic service (ECF) to the person named below:
 9
10                   NICHOLAS A. TRUTANICH
                     United States Attorney
11                   JARED L. GRIMMER
                     Assistant United States Attorney
12                   501 Las Vegas Blvd., South
                     Suite 1100
13                   Las Vegas, NV 89101

14                                                      /s/ Stephanie Young
15                                                      Employee of the Federal Public Defender

16
17
18
19
20
21
22
23
24
25
26
                                                        4
